The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 5/20/22 RCE. 

Claims 1, 3-8, 17-20 are pending and allowable.

Allowable Subject Matter
Claims 1, 3-8, 17-20 are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.

103
The closest prior art is Taylor US 20120101881 in view of Salmon US 20130218657 in view of Hammad US 20120047003 (all 3 are Visa)

In cited art and after further searching, Examiner was not able to find each and every limitation of the amended claims 

computer readable storage media storing computer-executable instructions external to a third-party point of sale system and a third-party payment processing system, which when executed by the one or more processors cause the one or more processors to: 

identify and catalog offers from external sources; 

during a pendency of a purchase transaction after a payment credential has been entered at a third-party point of sale device but prior to an approval of the purchase transaction by the third-party processing system: 

receive from the third-party payment processing system, via the one or more communication interfaces and a vault system, third-party payment processing transaction data, in tokenized form, for the purchase transaction associated with stored payment credentials; 

determine that the received third-party payment processing transaction data associated with the stored payment credentials meets or exceeds a criteria of for an offer of the catalogued offers; 

determine that the offer was not previously redeemed at the third-party point of sale system; 
redeem, via the one or more communication interfaces and without user input, the offer with a coupon settlement system; 

convert a currency value in a currency associated with the offer into an amount of a jurisdiction free internal currency of the coupon settlement system based on a current exchange rate between the jurisdiction free internal currency and the currency associated with the offer;

credit the amount of the jurisdiction free internal currency to a ledger of an account associated with the stored payment credentials; 

convert a portion of the jurisdiction free internal currency into a points value in a points system

generate updated payment transaction data reflecting the currency value in the currency associated with the offer; and 

send via the one or more communication interfaces and the vault system, the updated payment transaction data to the third-party payment processing system.

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681